DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/28/2021 is entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative MaryAnne Armstrong, PhD on 11/04/2021.
The application has been amended as follows: 
Claim 76. The polynucleotide according to claim 69, wherein the polynucleotide further comprises at least one of the following:
(a) an adenoviral 5’ inverted terminal repeat;
(b) an adenoviral EIA region, or a fragment thereof selected from among the
E1A_280R and E1A_243R regions;
(c) an adenoviral EIB or IX region, or a fragment thereof, selected from 
group consisting of the EIB_19K, E1B_55K and IX regions;
(d) an adenoviral E2b region; or a fragment thereof, selected from 
consisting of the E2B pTP, E2B Polymerase and E2B_ IVa2 regions;
(e) an adenoviral L1 region, or a fragment thereof, said fragment encoding an

(f) an adenoviral L2 region, or a fragment thereof, said fragment encoding an
adenoviral protein selected from the group consisting of the L2_ penton protein,
L2_pVIIL, L2_V, and L2_pX protein;
(g) an adenoviral L3 region, or a fragment thereof, said fragment encoding an
adenoviral protein selected from the group consisting of the L3_pVI protein,
L3_hexon protein and L3_ protease;
(h) an adenoviral E2A region;
(i) an adenoviral L4 region, or a fragment thereof, said fragment encoding an
adenoviral protein selected from the group consisting of the L4_100k protein, the
L4_33k protein and protein L4_ VIII;
(j) an adenoviral E3 region, or a fragment thereof, selected from the group consisting of
E3 ORF1, E3 ORF2, E3 ORF3, E3 ORF4, E3 ORFS, E3 ORF6, E3 ORF7, E3
ORF8, and E3 ORF9;
(k) an adenoviral LS region, or a fragment thereof, said fragment encoding the L5_fiber
fiber protein;
(1) an adenoviral E4 region, or a fragment thereof selected from the group consisting of
E4 ORF7, E4 ORF6, E4 ORF4, E4 ORF3, E4 ORF2, and E4 ORF 1; and
(m) an adenoviral 3'-end, or an adenoviral 3’ inverted terminal repeat.

the prior art does not teach an adenoviral polynucleotide encoding the combination of specific amino acid sequences SEQ ID NO: 1, 3 and 5 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 72, is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 88, is directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636